MEMORANDUM **
This is a petition for review of the Board of Immigration Appeals’ (“BIA”) order denying petitioners’ motion to reopen.
Respondent’s motion for summary disposition is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). A party may file only one motion to reopen removal proceedings, and that motion must be filed not later than ninety days after the date on which the final order of removal was entered. See 8 C.F.R. § 1003.2(c)(2).
The BIA did not abuse its discretion in denying petitioners’ motion to reopen as untimely when it was filed over three years after the deadline for filing motions to reopen. The final administrative decision in petitioners’ case was issued February 13, 2003. Petitioners have not demonstrated that one of the regulatory exceptions to the time requirement for motions to reopen applies here. See 8 C.F.R. § 1003.2(c)(3).
The mandate in Khoury v. Gonzales, No. 03-71097, contained a clerical error indicating that the petition for review as to petitioners Natalia and Rania Khoury, *550Agency Nos. A70-217-605 and A70-217645, respectively, was granted and remanded. In fact, the petition for review as to petitioners Natalia and Rania Khoury was denied. We nunc pro tunc correct the mandate in Khoury v. Gonzales, No. 03-71097, to state that the petition for review as to petitioners Natalia and Rania Khoury, Agency Nos. A70-217-605 and A70-217-645, respectively, is denied.
All other pending motions are denied as moot. The temporary stay of removal confirmed by Ninth Circuit General Order 6.4(c) shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.